Title: From Thomas Jefferson to William Stephens Smith, 20 December 1786
From: Jefferson, Thomas
To: Smith, William Stephens



Paris Dec. 20. 1786.

‘Not having any letters on my file unanswered, I shall not trouble you further.’—Is this you?—Did you count 10. distinctly between the origin of that thought, and the committing it to paper? How could you, my dear Sir, add reproach to misfortune with a poor cripple who but now begins to use his pen, a little, and that with so much pain that it is real martyrdom? However I believe I am even with you by the constant tangle in which I keep your head with my commissions. The harpsicord, Mr. Adams’s and Sir. Walter Raleigh’s pictures, the map and some other trifles are still on your files, if I mistake not. I must acknolege the receipt of the cotton and cloth waistcoats and breeches, a pr. of slippers, one of the copying presses and Dilly’s second cargo of books. For these I must give you my thanks, and particularly for the copies of the joint letters which came in good time.—I had first viewed the Eastern disturbances as of little consequence. A letter afterwards received had represented them as serious. But Mr. Adams’s puts me to rights again. Congress raising troops in the Eastern states alone, to make war against the Shawanese is a new idea. I suppose those governments asked it. I hope however the troops will not be necessary, and that the good sense of the people will be found the best army. I write to Mrs. Smith. You are too much a man of honour to pry into that secret. My wrist forbids my adding more than assurances of the sincere esteem with which I am Dr. Sir your friend and servt.,

Th: Jefferson

P.S. I send the map of S. America for which I will pray you to take arrangements with Faden or any other. He is the best. For his gain he will wish to make the map large. For that of the public and for their convenience I wish to debarrass it of all useless margins.

